 

Exhibit 10.1

 

[image_001.jpg] 

 

April 10, 2017

 

 

Stephen M. Deitsch, CPA

smdeitsch@gmail.com

 

 

Dear Stephen,

 

We are pleased to confirm your offer of employment for the position of SVP,
Chief Financial Officer (CFO) with BioScrip, Inc. (together with its
subsidiaries, the “Company”), reporting to Dan Greenleaf, President and CEO. As
discussed, we would like your employment to begin on or around April 24, 2017.

 

This offer includes an annual salary of $375,000 base (bi-weekly salary of
$14,423.08), subject to applicable taxes and other withholdings. You are also
eligible to participate in BioScrip’s Management Incentive Bonus Program as long
as you remain continuously employed with BioScrip through the date that the
bonus is paid. You would be eligible for a bonus up to 80% of your base salary
with the pool determined by the Company and the Board of Directors and subject
to corporate, departmental and individual objectives being met. Your
participation in the 2017 Management Incentive Bonus Plan—assuming Company
achievement of the objectives established in that plan—will be prorated based on
your hire date. This plan is subject to change. You will not accrue Paid Time
Off, but rather will be eligible to take time off from work, without reduction
in salary, in accordance with Company policy applicable to executives. You will
be eligible to take at least 20 days off from work annually (prorated for 2017),
in addition to all Company holidays, provided, however, that any unused time off
in any year will not be carried over to any subsequent year and you will not be
paid for unused time off when your employment ends.

 

In the event of the termination of your employment by the Company (or any
successor) other than for “Cause,” as defined in the attached Severance
Agreement (attached as Exhibit A), upon execution of the Company’s standard
Separation and Release Agreement, you will be entitled to receive severance
payments in accordance with the terms of the attached Severance Agreement.

 

Subject to approval of the Compensation Committee of the Board of Directors, you
will be granted equity awards consisting of 215,909 options to purchase Company
stock, par value $0.0001 per share, and 133,803 performance-based restricted
stock units, subject to the performance goals currently applicable to the
Company’s current LTI plan. In addition, you will receive 35,211
performance-based restricted stock units, the vesting of which will be based on
your successful completion of certain agreed-upon milestones within the first
six months of your employment.

 

In the event of a change in control, all performance goals (other than those
relating to the value of BioScrip’s common stock) pertaining to outstanding
performance based awards will be deemed to have been achieved at target and all
time-based vesting requirements will lapse in their entirety; provided that the
determination of whether any performance goals related to the value of
BioScrip’s common stock have been achieved will be made by reference to the
value of BioScrip’s common stock on or as of the date of the Change in Control.

 

During the term of your employment, you will be permitted to participate in all
employee benefits plans, policies, and practices now or hereafter maintained by
or on behalf of the Company, commensurate with your position and level of
individual contribution, if and to the extent you are eligible pursuant to the
terms of such plans, policies, and practices (which may be modified by the
Company) at its discretion. As a point of clarification, you will be eligible
for medical coverage under our benefits programs on the first day of the month
following 30 days of employment.

 

1 of 3 

 

 

This offer is contingent upon the satisfactory results of your reference check,
background check, and confidential drug screening examination.  Following return
of your signed offer documents, you will be provided with a link to complete an
online profile, authorize pre-employment screenings and complete a drug test. 
Please be advised you will need to complete your background check profile within
two days of accepting your offer of employment and complete your drug screen
within three business days of selecting a site.  Delays may interfere with your
anticipated start date or result in a withdrawal of your offer of employment. 

 

As a condition of employment, you also will be required to review, complete, and
sign the enclosed Confidentiality Agreement and Restrictive Covenants Agreement.

 

In accordance with federal immigration law, you will be required to provide
documentary evidence of your identity and eligibility to work in the United
States. You will have three business days from your first day of employment to
complete an I-9 Form and furnish the required documentation as a condition of
continued employment.

 

By signing below, you represent and warrant to the Company that you are not a
party to any written or oral agreement, understanding, or arrangement that would
prevent you from fully and properly performing your employment duties for the
Company (e.g., you are not subject to any noncompete or nonsolicitation
covenants or agreements, nor are you subject to any invention, proprietary
rights, or confidentiality agreements or obligations that would prevent you from
doing what you are supposed to do for the Company). The enclosed Reminder
Regarding Proper Treatment of Your Former Employer’s Property and Information,
provides additional information regarding the Company’s understanding and
expectations. If you are unable to make the representations contained in this
Paragraph, you must immediately provide to me a written explanation of your
reasons, as well as a copy of any applicable documents, including, but not
limited to, any restrictive covenant agreements to which you are a party. Under
these circumstances, the nature and extent of any restrictions on your ability
to perform your job for the Company will need to be evaluated before the Company
can hire you.

 

For clarification and the protection of both you and the Company, you
acknowledge that this letter and the enclosed documents represent the sole
agreement between you and the Company relating to the terms of the Company’s
offer of employment to you. This letter supersedes all other promises,
representations, and/or understandings relating to the Company’s prospective
employment of you. You also acknowledge that your employment with the Company is
“at will,” meaning that both you and the Company may terminate the employment
relationship at any time and for any reason, with or without advance notice. No
Company representative has the authority to enter into any agreement with you to
the contrary, with the exception of the Company’s Vice President of Human
Resources who may only do so in a writing signed by both you and the Vice
President of Human Resources.

 

Congratulations again on your offer to join BioScrip, Inc. To confirm your
acceptance of this offer, please sign this letter and the applicable enclosures
and return to Bet Rosa at bet.rosa@Bioscrip.com by April 12, 2017. Please be
advised that your failure to return the executed documents to me by that date
will result in the withdrawal of this offer. If you have any questions please do
not hesitate to call me.

 

Sincerely,

 

 

 

Daniel Greenleaf

President and CEO

BioScrip, Inc.

 

I accept the offer as stated.

 

2 of 3 

 

 

/s/ Stephen M. Deitsch   4-10-17   Stephen M. Deitsch, CPA   Date Signed  

 

 

 

 

Enclosures:Confidentiality Agreement

Reminder Regarding Proper Treatment of Your Former Employer’s Property

and Information

Voluntary Self-Identification of Disability

Invitation to Self-Identify under VEVRAA

Restrictive Covenants Agreement

Severance Agreement

  

3 of 3 

 

 

SEVERANCE AGREEMENT

(Exhibit to Offer Letter of Stephen M. Deitsch)

 

This will confirm the agreement between Stephen M. Deitsch (“You”) and BioScrip,
Inc. (together with its subsidiaries, the “Company”) that, if You are terminated
by the Company other than for “Cause” (as defined below), upon execution and
return to the Company of the Company’s standard Separation and Release Agreement
(provided You execute and return the Separation and Release Agreement by the
60th day following your date of separation of employment with the Company (the
“Separation Date”) and You do not exercise any right of revocation that You may
have under such Separation and Release Agreement), You will be entitled to
receive salary continuation payments in accordance with the terms of this
Severance Agreement for Fifty-two (52) weeks following the effective date of the
Separation and Release Agreement (the “Severance Period”).

 

The salary continuation payments shall be subject to applicable taxes and other
lawful withholdings. The payments shall commence as soon as administratively
practicable following the effective date of the Separation and release Agreement
(but no later than the 90th day following the Separation Date), and shall be
payable in accordance with the Company’s normal payroll schedule and practices
in equal installments for the Severance Period.

 

For purposes of this Severance Agreement, “Cause” shall mean any of the
following: (a) your gross negligence, insubordination, or intentional misconduct
in connection with the performance of your job duties, (b) your conviction of,
or plea of guilty or nolo contendere to, any felony or crime involving moral
turpitude, (c) your violation of the Company’s substance abuse policy, (d) your
breach of any material provision of this or any other agreement between You and
the Company, or (e) your violation of any rule or regulation of any government
agency, or self-regulatory body, applicable to the Company’s business.

 

Except as expressly provided herein, upon separation from employment with the
Company for any reason, whether voluntarily or involuntarily, You shall be
entitled only to your base salary earned through the Separation Date and any
accrued, but unpaid business expenses owed pursuant to Company policy and any
amounts earned but unpaid under any written retention bonus agreement between
you and the Company, and You shall not be entitled to any further base salary or
any applicable bonus, benefits, or other compensation for that year or any
future year, and no other benefits shall accrue or vest subsequent to such date,
except as may be required by applicable law or provided in an applicable benefit
plan or program.

 

To the extent that any regulations or other guidance issued under Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”), would result
in your being subject to payment of taxes, interest, or penalties under Section
409A, You and the Company agree to use our best efforts to amend this Severance
Agreement in order to avoid or limit the imposition of any such taxes, interest,
or penalties, while maintaining to the maximum extent practicable the original
intent of the applicable provisions; provided, however, that the Company does
not guarantee that You will not be subject to taxes, interest, or penalties
under Section 409A with respect to any payments made pursuant to this Severance
Agreement.

 

References to termination of employment or similar terms hereunder shall mean a
“separation from service” within the meaning of Section 409A. For purposes of
Section 409A, the right to each salary continuation payment hereunder shall be
treated as a right to a separate payment. It is intended that salary
continuation payments (in the order received) shall be considered exempt from
the application of Section 409A to the extent they may be characterized as
either short-term deferrals (as defined in Treasury Regulation § 1.409A-1(b)(4))
or involuntary separation pay (as defined in Treasury Regulation §
1.409A-1(b)(9)), and this Severance Agreement shall be construed accordingly.

 



 

 

 

This Severance Agreement shall remain in effect and be binding upon any
successor or assign of the Company, including any entity that (whether directly
or indirectly, by purchase, merger, reorganization, consolidation, acquisition
of property or stock, liquidation, or otherwise) is the survivor of the Company
or that acquires the Company and/or substantially all the assets of the Company,
and such successor entity shall be deemed the “Company” for purposes of this
Severance Agreement.

 

This Severance Agreement constitutes the entire understanding of the parties
with respect to the subject matter hereof. This Severance Agreement shall be
construed in accordance with, and its interpretation shall otherwise be governed
by, the laws of the State of Colorado, where the Company is headquartered,
without giving effect to principles of conflicts of law.

 

Kindly signify your agreement to the foregoing by signing below and forwarding
an executed copy for our files.

 

By: /s/ Bettyanne Rosa     Bettyanne Rosa     Senior Vice President, Human
Resources  

 

 

Agreed and Accepted

on this 10th day of April, 2017

 

 

/s/ Stephen M. Deitsch____________

Stephen M. Deitsch

 

cc:Kathryn Stalmack, Senior Vice President and General Counsel

 



 2

 

 

 

